Citation Nr: 0021147	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-03 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for impotency.  

2.  Entitlement to service connection for nerve damage to 
include lower extremity neuropathy.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

Review of the claims file reflects that the appellant had 
active military service from June 1983 to October 1996, and 
had more than three years of unverified active service prior 
to June 1983.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  


REMAND

Review of the claims file reveals that the appellant 
submitted additional evidence to the Board in June 2000.  
Because this additional evidence was submitted to the Board 
within 90 days of the RO's transfer of the claims file to the 
Board following the appellant's May 2000 Travel Board 
hearing, the provisions of 38 C.F.R. § 20.1304 are for 
consideration.  Any pertinent evidence submitted by the 
appellant or his representative, which is accepted by the 
Board under the provisions of 38 C.F.R. § 20.1304, as well as 
any such evidence referred to the Board by the originating 
agency under 38 C.F.R. § 19.37(b), must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case, unless this procedural 
right is waived by the appellant, or unless the Board 
determines that the benefit, or benefits, to which the 
evidence relates may be allowed on appeal without such 
referral.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  38 C.F.R. § 20.1304(c).  Review of 
the claims file does not show that the appellant has waived 
his procedural right to have the RO evaluate the additional 
evidence prior to the Board's adjudication of the case.  
Moreover, the additional evidence is pertinent to the 
appellant's claims of entitlement to service connection for 
impotency and nerve damage to include lower extremity 
neuropathy because it raises a possibility that each of those 
disorders may be related to the appellant's service-connected 
cardiovascular disability.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that, in the limited 
circumstances where a claim for benefits is incomplete, and 
references other known and existing evidence, VA is obliged 
under 38 U.S.C.A. § 5103(a) to advise the claimant of the 
evidence needed to complete his application, and this duty 
must be based on the facts of each case.  See Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995).  The medical evidence 
presented in this case includes a May 2000 statement from J. 
M. Huffman, M.D., that reveals he had been told by T. Emig, 
M.D, that the appellant's meralgia paresthetica, which was 
caused by entrapment or compression of the lateral cutaneous 
nerve of the thigh, could be the result of scar tissue from 
multiple cardiac catheterization he had undergone.  
Therefore, the Board finds that the appellant he has put VA 
on notice of the existence of specific evidence that, if 
submitted, could make the claim for service connection for 
nerve damage to include the lower extremities well grounded.  

Therefore, in order to obtain additional medical evidence and 
to insure that the appellant receives his due process rights, 
the Board finds that the claims must be remanded for the 
following actions:  

1.  The RO should contact J. M. Huffman, M.D., 
for the purpose of obtaining copies of the 
appellant's medical records.  All records 
received should be associated with the claims 
file.  

2.  The RO should contact T. Emig, M.D., at 
Kessler Air Force Base in Biloxi, Mississippi, 
and request that he provided medical rationale 
concerning his opinion (referenced by Dr. 
Huffman in his May 2000 medical statement) that 
the appellant's nerve problems could be the 
result of scar tissue from multiple cardiac 
catheterizations.  Any medical evidence 
received from Dr. Emig should be associated 
with the claims file.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, a supplemental statement of the case 
should be furnished to the appellant and his representative, 
and they should be afforded the appropriate period of time to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claims.  No additional action is required by the appellant 
until he receives further notification from VA.  


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


